DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 

Claim Status
Claims 1-6 and 8 are canceled. Claims 7 and 9-14 are pending and under examination.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 has been considered by the examiner.

Action Summary
Claims 7-14 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Manku et al. (US2010/0311834 A1) are maintained, but modified and revisited in light of claim amendment. 
s 7-14 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-14 of U.S. Patent No. 9,610,272 B2 in view of Manku et al. are maintained.
Claims 7-14 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-17 of U.S. Patent No. 9,693,986 B2 in view of Manku et al. are maintained. 
Claims 7-14 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-31 of U.S. Patent No. 9,918,955 B2 in view of Manku et al. are maintained.
Claims 7-14 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-20 of U.S. Patent No. 10,016,386 B2 in view of Manku et al. are maintained.
Claims 7-14 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-30 of U.S. Patent No. 10,278,935 B2 in view of Manku et al. are maintained. 
Claims 7-14 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-30 of U.S. Patent No. 10,278,938 B2 in view of Manku et al. are maintained.
Claims 7-14 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-30 of U.S. Patent No. 10,278,939 B2 in view of Manku et al. are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 7 and 9-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Manku et al. (US2010/0311834 A1).
	Manku et al. teaches a method of treating or preventing cardiovascular-related disease and, in particular, a method of blood lipid therapy comprising administering to a subject in need thereof a pharmaceutical composition comprising eicosapentaenoic acid or a derivative thereof, see Abstract. Moreover, Manku et al. teaches the term "cardiovascular-related disease" includes hypertriglyceridemia, hypercholesterolemia, mixed dyslipidemia, coronary heart disease, vascular disease, stroke, atherosclerosis, arrhythmia, hypertension, myocardial infarction, and other cardiovascular events, see para [0009]. The term "prevention" in relation to a given disease or disorder means: preventing the onset of disease development if none had occurred, preventing the disease or disorder from occurring in a subject that may be predisposed to the disorder or disease but has not yet been diagnosed as having the disorder or disease, and/or preventing further disease/disorder development if already present, see para [0010]. Additionally, Manku et al. teaches treatment include reducing triglyceride levels in a statin or niacin extended-release monotherapy is considered inadequate, see para [0077]. Manku et al. teaches the composition comprises about 1 g to about 4 g of eicosapentaenoic acid, see para [0101]. Moreover, Manku et al. teaches the composition is administered to the subject 1 to 4 times per day, see claim 2. Additionally, Manku et al. teaches, the subject is diabetic, claim 11. Furthermore, Manku et al. teaches the population is the study include men and women greater than 18 years of age with a baseline triglyceride levels of 50 mg/dL, see para [0105] & [0117]. Greater than 18 years of age encompass 50 years of older as recited in claim 7. Lastly, Manku et al. teaches the amount of EPA can include least 96% by weight of the composition, see para [0090]. The period of Manku et al, i.e. a period over 1 to about 200 weeks would be a period effective for reducing the risk of cardiovascular event. Manku et al. teaches the patient takes a total of 4 capsules per day, see para [0129]. 
Manku et al. does not specifically teach administering about 4 g of eicosapentaenoic acid  per day for reducing a risk of cardiovascular event in a subject on statin therapy wherein the subject is 50 years of age or older, has diabetes, on statin, and at least one additional risk factor for cardiovascular disease including hypertension.
 It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administering 4 g per day of a composition comprising omega-3 fatty acids EPA to reduce cardiovascular event in a subject that has diabetes, on stable statin, who is 50 year of age and older,  and has hypertension to give Applicant’s claimed invention. The motivation to do so is provided by the teaching of Manku et al. One would reasonably have success of treating the claimed method with success with the teaching of Manku et al.  
Applicant’s argument and Response to Applicant’s argument
Applicant argues that Manku does not teach a single patient population having each of the features are recited in independent claim 7. Specifically, claim 7 requires the patient population be (1) on a statin therapy, (2) 50 years of age or older, (3) have diabetes, and (4) at least one risk factor selected from hypertension, smoking retinopathy, and albuminuria. Moreover, the presently claimed patient population is one expressly identified in the Application as patients belonging to the CV Risk Category 2. (See Application at Example 1, Paragraph [0098], Section Titled: Study Population). In contrast, Manku fails to contemplate one patient having each of the features defined by (1)-(4). Instead, the Office has picked individual sections in Manku in an attempt to conclude that Manku teaches a single patient having each of characteristics (1)-(4). First, the Office goes to paragraph [0077] of Manku to state that the subject is on a statin therapy. Second, the Office goes to claim 11 to state the subject can have diabetes. Third, the Office goes to paragraphs [0105] and [0117] to state that the subject can be greater than 18 years old. However, paragraph [0105] mentions nothing about the subject's age. Accordingly, the Office's reliance on paragraph [0105] for teaching that the subject can be greater than 18 years of age is incorrect. Further, the Office's reliance on paragraph [0117] for teaching a subject of greater than 18 years of age is further evidence of the Office is cherry- picking through Manku to arrive at a combination of individual elements, that together, might give rise to the presently claimed patient population. the Office has failed to establish that Manku teaches a single patient with characteristics (1)-(4). Rather, the Office's combination of discrete paragraphs (and one claim) in Manku to arrive at a patient population that might be consistent with the presently pending claims is evidence that the Office is using In response, the Examiner finds Applicant’s argument not persuasive. It may well be true that Manku et al. does not teach the claimed a single patient having diabetes, on stable statin, who is 50 year of age and older, and has hypertension. However, the method of Manku et al. teaches on para [0009] that the method for the prevention of a cardiovascular-related disease wherein the term “cardiovascular disease” includes hypertension, hypertriglyceridemia,and other cardiovascular events. Moreover, Manku et al. teaches in claims 1 and 11 that the method can treat hypertriglyceridemia in a diabetic subject. Furthermore, Manku et al. teaches  the population for this study is men and women (women of childbearing potential will need to be on contraception or practice abstinence) >18 years of age with a body mass index who are not on lipid-altering therapy or are currently on lipid-altering therapy. If statin to be continued on the study, it must be stable, see para [0117]. A patient having diabetes, on stable statin, who is 50 year of age and older, and has hypertension would reasonably be expected to benefit from the method of Manku et al. as the teaching of Manku et al. as a whole provides the motivation. While, a diabetic subject, a patient who is 18 year and older, on a stable statin, and have hypertension are disclosed in different embodiments, a pharmaceutical composition comprising 4 g per day of eicosapentaenoic acid is taught to be effective in all of the subjects. As such, again a person of ordinary skill in the art would whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) The rejection is not a 102 rejection. The rejection is a 103 rejection. See MPEP 2141.02 (VI). Moreover the Examiner mistakenly states that paragraph [0105] teaches a patient that is 18 year and older. Said patient is correctly taught in paragraph [0117]. 
Applicant argues that the results from the FDA study showed an impressive reduction in the risk of cardiovascular events in the presently claimed patients administered about 4 g of ethyl icosapentate per day. (See Applicant's Previous Response dated June 5, 2020, discussing Bhatt D.L. et al., New England Journal of Medicine, vol. 380, pp. 11-22 (2018)). In response, the Examiner acknowledges and considers Bhatt D. L. The Examiner recognizes among patients with elevated triglycerides levels who were receiving statin therapy, the risk of major ischemic events was significantly lower with the total dose of 4 g icospent ethyl than placebo as taught by that Bhatt. However, the Examiner contends that such asserted unexpected result would have been expected in view of the teaching of Manku et al. teaching the same drug at the same dose. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 7-14 remain rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-14 of U.S. Patent No. 9,610,272 B2 in view of Manku et al. 
The U.S. patent claims teach a method of reducing a risk of cardiovascular death and/or unstable angina in a subject on statin therapy, the method comprising administering to the subject a pharmaceutical composition comprising about 1 g to about 4 g of ethyl icosapentate per day, wherein the subject has a fasting baseline triglyceride level of about 135 mg/dL to about 500 mg/dL and optionally has established cardiovascular disease; wherein the composition is administered to the subject in 1 to 4 dosage units per day. Moreover, the U.S. patent claims teach the subject is administered about 2 g of the pharmaceutical composition per day for at least about 4 months, at least about 1 year, at least about 2 years, at least about 3 years, at least about 4 years, or at least about 5 years.
The U.S. patent claims do not teach the subject is on statin and is diabetes. However, such limitations and other limitations cited in the instant dependent claims are taught by Manku et al. Therefore, one would have found it obvious to modify the method step of the U.S. patent claims in light of Manku et al. to arrive at the instant claimed method. 


Claims 7-14 remain rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-17 of U.S. Patent No. 9,693,986 B2 in view of Manku et al. 

The U.S. patent claims do not teach the subject is 50 years or older, is on statin, and has diabetes. However, such limitations and other limitations cited in the instant dependent claims are taught by Manku et al. Therefore, one would have found it obvious to modify the method step of the U.S. patent claims in light of Manku et al. to arrive at the instant claimed method. 

Claims 7-14 rmain rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-31 of U.S. Patent No. 9,918,955 B2 in view of Manku et al. 
The U.S. patent claims teach a method of reducing a risk of cardiovascular death and/or unstable angina in a subject on statin therapy, the method comprising administering to the subject 2 g and 4 g of a pharmaceutical composition comprising eicosapentaenoic acid, docosahexaenoic acid and docosapentaenoic acid per day for a period of at least about 2 years, wherein the subject has a fasting baseline triglyceride level of about 135 mg/dL to about 500 mg/dL, see claim 1; wherein the composition is administered to the subject in 1 to 4 dosage 
The U.S. patent claims do not teach the subject is on statin and is diabetes. However, such limitations and other limitations cited in the instant dependent claims are taught by Manku et al. Therefore, one would have found it obvious to modify the method step of the U.S. patent claims in light of Manku et al. to arrive at the instant claimed method. 

Claims 7-14 rmain rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-20 of U.S. Patent No. 10,016,386 B2 in view of Manku et al. 
The U.S. patent claims teach a method of reducing the risk of coronary revascularization in a subject on statin therapy, the method comprising administering to the subject 2 g and 4 g of a pharmaceutical composition comprising eicosapentaenoic acid, docosahexaenoic acid and docosapentaenoic acid per day for a period of at least about 2 years, wherein the subject has a fasting baseline triglyceride level of about 135 mg/dL to about 500 mg/dL, see claims 1 and 13; wherein the composition is administered to the subject in 1 to 4 dosage units per day, see claim 2. The established cardiovascular disease is determined by the presence of any one of: documented coronary artery disease, documented cerebrovascular disease, documented carotid disease, documented peripheral arterial disease, or combinations thereof, see claims 12 and 20. 
. 


Claims 7-14 remain rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-30 of U.S. Patent No. 10,278,935 B2 in view of Manku et al. 
The U.S. patent claims teach a method of reducing a risk of coronary revascularization and/or unstable angina in a subject on statin therapy, the method comprising administering to the subject a pharmaceutical composition comprising about 4 g of ethyl icosapentate per day, wherein the subject has a fasting baseline triglyceride level of about 135 mg/dL to about 500 mg/dL; wherein the composition is administered to the subject in 1 to 4 dosage units per day. Moreover, the U.S. patent claims teach the subject is administered about 2 g of the pharmaceutical composition per day for at least about 4 months, at least about 1 year, at least about 2 years, at least about 3 years, at least about 4 years, or at least about 5 years. risk of myocardial infarction in the subject. The administration further reduces the risk of stroke in the subject, myocardial infarction, and cardiovascular death in the subject.
The U.S. patent claims do not teach the subject is 50 years or older, is on statin, and has diabetes. However, such limitations and other limitations cited in the instant dependent claims are taught by Manku et al. Therefore, one would have found it obvious to modify the method step of the U.S. patent claims in light of Manku et al. to arrive at the instant claimed method. 

Claims 7-14 remain rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-30 of U.S. Patent No. 10,278,938 B2 in view of Manku et al. 
The U.S. patent claims teach a method of reducing risk of a cardiovascular event in a subject on statin therapy with residual atherogenic dyslipidemia and clinically evident cardiovascular disease, the method comprising administering to the subject a pharmaceutical composition comprising about 4 g of eicosapentaenoic acid in triglyceride form per day for a period of at least about 2 years, wherein said administration reduces risk of cardiovascular death, risk of unstable angina and/or need for coronary revascularization; wherein the composition is administered to the subject in 1 to 4 dosage units per day. Moreover, the U.S. patent claims teach the subject is administered about 2 g of the pharmaceutical composition per day for at least about 4 months, at least about 1 year, at least about 2 years, at least about 3 years, at least about 4 years, or at least about 5 years. risk of myocardial infarction in the subject. The administration further reduces the risk of stroke in the subject, myocardial infarction, and cardiovascular death in the subject. The subject also have diabetes, see claim 29. 
The U.S. patent claims do not teach the subject is on statin and is 50 years or older. However, such limitations and other limitations cited in the instant dependent claims are taught by Manku et al. Therefore, one would have found it obvious to modify the method step of the U.S. patent claims in light of Manku et al. to arrive at the instant claimed method. 



s 7-14 remain rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-30 of U.S. Patent No. 10,278,939 B2 in view of Manku et al. 
The U.S. patent claims teach a reducing risk of a cardiovascular event in a subject on statin therapy with residual atherogenic dyslipidemia and clinically evident cardiovascular disease, the method comprising administering to the subject about 2 g to about 4 g of a pharmaceutical composition comprising eicosapentaenoic acid and docosapentaenoic acid per day for a period of at least about 2 years, wherein said administration reduces risk of cardiovascular death, risk of unstable angina and/or need for coronary revascularization, see claims 1 and 18; wherein the composition is administered to the subject in 1 to 4 dosage units per day, see claims 2 and 19. 
The U.S. patent claims do not teach the subject is 50 years or older, is on statin, and has diabetes. However, such limitations and other limitations cited in the instant dependent claims are taught by Manku et al. Therefore, one would have found it obvious to modify the method step of the U.S. patent claims in light of Manku et al. to arrive at the instant claimed method. 
For the double patenting rejections, Applicant requests to hold them in abeyance until at least one claim of the instant application is found to be otherwise allowable. Since there are no allowable claims in the instant application and since no terminal disclaimer is filed, the double patenting rejections are maintained. 

Conclusion
	No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628